DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

The IDS filed by Applicant on 04/01/2021 is entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4—6, 10-11 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Koide et al., US 2002/0101007 A1 (hereinafter “Koide”) in view of Nagamori et al., US 2010/0168302 A1 (hereinafter “Nagamori”) in further view of Aida, US 2007/0149693 A1 (hereinafter “Aida”). Koide teaches a latex composition (used as dipping products) and method of preparation comprising a carboxylated conjugated diene latex and 0.1 to 1.5 parts by wt. of a trivalent metal compound. See Koide, [0001], [0002], [0055], [0081] – [01049]. Koide discloses the advantages of using a trivalent metal compound. See Koide, [0053] & [0058]. Koide differs from the present invention in that the present invention requires hydroxyl group containing Aida further teaches an emulsifying agent including a higher alcohol sulfuric acid esters. See Aida, [0024]. In view of Nagamori and Aida, one having an ordinary skill in the art would be motivated to modify Koide by using an alcoholic hydroxyl group-containing compound such as sorbitol or a higher alcohol sulfuric acid esters because each reference are directed preparing carboxylated nitrile diene rubber dip forming article such modification would be obvious because one would expected the use of rubber composition as taught by Koide would be similarly useful and applicable to the carboxylated nitrile dip forming diene rubber taught in Nagamori & Aida.

Claim 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Cha et al., US 2015/0232637 A1 (hereinafter “Cha”) in view of Aida. Koide differs from the present invention in that the present invention requires an amide group-containing monomer and at least one alcoholic hydroxyl group containing compound. Cha teaches in analogous art Aida further teaches an emulsifying agent including a higher alcohol sulfuric acid esters. See Aida, [0024]. In view of Cha and Aida, one having an ordinary skill in the art would be motivated to modify Koide by using a (meth)acrylamide as an ethylenically unsaturated acid monomer and a higher alcohol sulfuric acid esters because each reference are directed preparing carboxylated nitrile diene rubber dip forming article such modification would be obvious because one would expected the use of rubber composition as taught by Koide would be similarly useful and applicable to the carboxylated nitrile dip forming diene rubber taught in Cha and Aida.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh